DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Claims 29, 31, 33, 38-39 are pending and under current examination. The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102 (b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 29 and 31 are rejected under the pre-AIA  35 U.S.C. 102(b) as being anticipated by Meijer (US 2010/0331327 A1; published on 12/30/2010).
Meijer discloses treating prostate cancer with compound which encompass genus and species encompassed by the instant claims with example 

    PNG
    media_image1.png
    457
    741
    media_image1.png
    Greyscale
(page 16, table 6; paragraphs 033-036; 0135-0207). Compound 2 as in Table 6 reads on the instant claims 29 and 31, when R1=H; L=bond; R5=R6=H. Further, the cited prior art teaches pharmaceutical composition comprising the compound and pharmaceutically acceptable carrier of the instant claim (claims; paragraphs 033-036; 0135-0207). Thus the cited prior art reads on the instant claims 29 and 31. 
Since the cited prior art reads on all limitations of the instant claims 29 and 31, these claims are anticipated.
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under the pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousnessor nonobviousness.
 
Claim(s) 29, 31, 33, are rejected under the pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Meijer (US 2010/0331327 A1; published on 12/30/2010) in view of Polvino (US 2006/0078494 A1).
Application Claims	
Applicant claims a process for treating cancer using compound of formula (I):

    PNG
    media_image2.png
    165
    208
    media_image2.png
    Greyscale
 and a composition comprising the same.
Determination of the scope and contents of the prior art	
Meijer discloses treating prostate cancer with compound which encompass genus and species encompassed by the instant claims:

    PNG
    media_image3.png
    528
    648
    media_image3.png
    Greyscale
 with example 

    PNG
    media_image1.png
    457
    741
    media_image1.png
    Greyscale
(page 16, table 6; paragraphs 033-036; 0135-0207). Compound 2 as in Table 6 reads on the instant claims 29, 31 and 33, when R1=H; L=bond; R5=R6=H. Further, the cited prior art teaches pharmaceutical composition comprising the compound and pharmaceutically acceptable carrier of the instant claim (claims; paragraphs 033-036; 0135-0207). Thus the cited prior art reads on the instant claims 29 and 31. 
Ascertainment of the differences between the prior art and the claims
The differences between Meijer and the instant claims is:
	The cited prior art fails to teach treatment of prostate cancer in combination with another anti-cancer agent.
	With regard to the above difference of not teaching treatment in combination with another anti-cancer agent-This deficiency is cured by Polvino.
Polvino teaches treatment of prostate cancer using docetaxel (paragraphs 0008, 0013 and 0098). Thus based on the guidance provided by Meijer and Polvino, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that Meijer’s compound for treating prostate cancer may be combined with Polvino’s compound docetaxel for treating prostate cancer for enhanced therapeutic effect.
 	Further, the case law has established that it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980). Thus the cited prior art meets limitations of the instant claims.  
Finding of prima facie obviousness rational and motivation
(MPEP 2142-2143)
To establish a prima facie case of obviousness, rationales that may support a conclusion of obviousness include:
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; and (MPEP § 2143).
	In this case, Meijer teaches method of treating prostate cancer using species encompassed by the genus of the instant claims. Polvino teaches treatment of prostate cancer using docetaxel.
Thus based on the guidance provided by Meijer and Polvino, it would have been prima facie obvious to a person of ordinary skill in the art with reasonable expectation of success that Meijer’s compound for treating prostate cancer may be combined with Polvino’s compound docetaxel for treating prostate cancer for enhanced therapeutic effect.
 	Further, the case law has established that it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980). Thus the cited prior art meets limitations of the instant claims.
Thus, the instantly claimed compound would have been prima facie obvious to one of ordinary skill in the art in view of Meijer’s and Polvino’s teachings.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 29, 31, 33, 38, 39 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 22-37of copending US application 16/594894 (US 2020/0247750 A1) .
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application are drawn to a process of treating cancer using compound of formula I and copending applications is also drawn to a process of treating cancer using same compound as in the instant claims.
The difference of wording, however, does not constitute a patentable distinction, because because the claims in the copending application simply fall within the scope of present invention.  For the foregoing reasons, the instantly claimed process is made obvious.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Response to Arguments
Applicant’s remarks and amendment, filed on 03/22/2021, has been fully considered but not found persuasive.
Applicant argue that the amendment of claims do not allow R1 being H and L being a bond and therefore not anticipated. Applicant didn’t argue over ODP rejection.
This is not found persuasive and the instant claims are anticipated and/or obvious in view of the cited prior art. This is because the amended claims recite R1 being H and L being a bond. Further, the ODP rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623